Citation Nr: 0821591	
Decision Date: 07/01/08    Archive Date: 07/14/08

DOCKET NO.  06-38 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to dependency and indemnity compensation 
("DIC") benefits on the basis of service connection for the 
cause of the veteran's death under the provisions of 38 
U.S.C.A. § 1310.  


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, A.N. and C.N. 

ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
("BVA" or "Board") on appeal from an April 2005 rating 
decision of the Department of Veterans Affairs ("VA") 
Regional Office ("RO") in Louisville, Kentucky in which the 
RO denied the benefit sought on appeal.  The appellant is the 
widow of a veteran who had active duty service from February 
1943 to November 1945 and who died in February 2004.  She 
appealed the April 2005 rating decision to the Board.  
Thereafter, the RO referred the case to the Board for 
appellate review.    

In October 2007, the Board remanded the case for a Travel 
Board hearing.  This hearing occurred in January 2008 before 
the undersigned Veterans Law Judge.    


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The veteran died in February 2004 at the age of 81; 
cardiogenic shock due to peripheral vascular disease and an 
acute myocardial infarction was certified as the immediate 
cause of death on his death certificate; no other conditions 
were listed on the veteran's death certificate as significant 
contributing conditions to the veteran's death. 

3.  The veteran had established service connection for shell 
fragment wounds of the right thigh, shell fragment wounds of 
the left thigh and neuritis of the right sciatic nerve when 
he died, rated respectively at 20 percent, 10 percent and 10 
percent disabling; he was not service-connected for any other 
disabilities at the time of death.  

4.  The evidence of record is in equipoise as to whether 
there is an etiological relationship between stress 
associated with the veteran's service-connected disabilities 
and the cause of the veteran's death.


CONCLUSION OF LAW

The criteria for entitlement to service connection for the 
cause of the veteran's death under the provisions of Section 
1310, Title 38, United States Code, have been met. 38 
U.S.C.A. §§ 1310, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.312(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 ("VCAA") that became 
law in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence. 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. § 3.159 (2007).

In this case, a letter dated in November 2004 specifically 
informed the appellant of the substance of the VCAA.  
Nevertheless, since this decision represents a complete grant 
of the appellant's appeal, the appellant cannot be prejudiced 
by any deficiency, if any, in the notice and assistance 
requirements of the VCAA.  As such, the Board will dispense 
with any further discussion of the VCAA and will proceed to 
the merits of the issue.  

B.  Law and Analysis

In this case, the veteran passed away in February 2004 	at the 
age of 81.  Cardiogenic shock due to peripheral vascular 
disease and an acute myocardial infarction was certified as 
the immediate cause of death on the veteran's death 
certificate. Certificate of death.  No other significant 
conditions contributing to the veteran's death were listed on 
the death certificate. Id.  However, according to a letter 
from the veteran's private treating physician, coronary 
artery disease caused the veteran's demise. See August 2004 
letter from Dr. D.  During his combat service in World War 
II, the veteran suffered serious shrapnel wounds to his lower 
extremities. See service medical records.  At the time of his 
death, the veteran was service-connected for (1) shell 
fragment wounds of the right thigh rated as 20 percent 
disabling, (2) shell fragment wounds of the left thigh rated 
as 10 percent disabling and (3) neuritis of the right sciatic 
nerve rated as 10 percent disabling. See rating decisions 
dated in December 1945, January 1948 and June 1977.  

The appellant has essentially argued two theories in support 
of her claim of entitlement to VA benefits.  First, the 
appellant contends that stress resulting from pain and 
immobility caused by the veteran's service-connected 
disabilities contributed to the development of the veteran's 
coronary artery disease/generalized peripheral vascular 
disease, thereby contributing to the veteran's death. August 
2006 letter; December 2006 statement with VA Form 9; January 
2008 BVA hearing transcript.  Alternatively, the appellant 
alleges that the veteran's death was due to circulation 
problems that developed as a result of the veteran's service-
connected shell fragment wound disabilities; and that these 
circulation problems contributed to cause the veteran's death 
in that they were factors associated with the development of 
the veteran's coronary artery disease/generalized peripheral 
vascular disease. May 2005 statement with Notice of 
Disagreement; September 2005 statement in support of claim.  

Having carefully considered the appellant's claim in light of 
the entire record and the applicable law, the Board 
concludes, as will be explained below, that the evidence is 
in relative equipoise, and that reasonable doubt should be 
resolved in favor of the appellant.  Therefore, the appeal 
will be granted. 

Applicable law provides that service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury or disease contracted in the line of 
duty or for aggravation of a pre-existing injury or disease. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2007).  In addition, service connection may also be 
granted for certain chronic diseases, such as heart disease, 
when such disease is manifested to a compensable degree 
within one year of separation from service. 38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that a disease was incurred 
in service. 38 C.F.R. § 3.303(d).  Generally, to prove 
service connection, the record must contain: (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances, lay testimony, of an 
in-service incurrence or aggravation of an injury or disease 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury. Pond v. 
West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 
498 (1995).  



To establish service connection for the cause of a veteran's 
death pursuant to 
38 U.S.C.A. § 1310, the evidence must show that a disability 
incurred in or aggravated by military service either caused 
or contributed substantially or materially to cause the 
veteran's death.  For a service-connected disability to be 
the cause of a death, it must singly or with some other 
condition be the immediate or underlying cause of death or be 
etiologically related to the cause of death. Id.; 
38 C.F.R. § 3.312.  A contributory cause of death is 
inherently one not related to the principal cause.  In 
determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection. 38 C.F.R. § 3.312 (c)(1).  Therefore, in 
order for service connection for the cause of the veteran's 
death to be granted, it must be shown that a service-
connected disorder caused the death or substantially or 
materially contributed to it.  A service-connected disorder 
is one which was incurred in or aggravated by active service. 
38 U.S.C.A. §§ 1110, 1131, 1310. 

Turning to the merits of the appellant's claim, the Board 
initially observes for the record that the evidence does not 
show that the veteran developed either generalized peripheral 
vascular disease or coronary artery disease in service or 
within one year of separation from service; nor does the 
appellant contend otherwise.  Rather, as set forth above, the 
appellant argues that she is entitled to DIC benefits on the 
basis that the veteran's service-connected disabilities 
ultimately contributed to the development of additional 
disabilities (i.e., coronary artery disease/peripheral 
vascular disease and venous insufficiency); and that these 
disabilities ultimately led to the veteran's demise.  In 
light of the medical opinions of record addressing the 
appellant's contentions and evidence contained in the 
veteran's service and post-service medical records, the Board 
finds that reasonable doubt should be resolved in favor of 
the appellant's theory that stress resulting from pain and 
immobility caused by the veteran's service-connected 
disabilities ultimately contributed to the veteran's death.  

Specifically, the Board observes that a review of the 
veteran's service medical file and immediate post-service 
medical records reveal the veteran's increasing complaints of 
problems and pain associated with his lower extremity 
service-connected disabilities.  For instance, during a 
December 1947 VA examination, the veteran essentially 
reported that his service-connected symptomatology consisted 
of his legs tiring very easily and his experiencing a streak 
of numbness down his right leg.  He reported that after being 
on his feet all day, his feet hurt and that he experienced 
leg cramping "once in a while."  No other specific 
complaints of pain or fatigue were referenced at that time. 
See December 1947 report of physical examination.  

It appears that subsequent to the veteran's December 1947 
physical examination, he began to experience chronic pain. 
January 2008 BVA hearing transcript, pgs. 6-7, 22.  According 
to a February 1969 medical examination report, the veteran 
reported that his leg pain had increased to such a severity 
that he could not stand on it; and that his legs could not 
withstand the strain of lifting or bending. February 1969 
report of medical examination.  Thereafter, during a May 1977 
VA examination report, the veteran indicated that he was 
having more problems with his right leg, to include aching 
pains in his thighs and right hip and also in the right foot 
that were becoming more severe. May 1977 report of medical 
examination.  Private medical records dated in May 1981 and 
December 1988 reflect complaints by the veteran of leg pain, 
leg swelling and foot pain.    



In terms of the medical question at issue, the claims file 
contains four medical opinions from four different medical 
providers.  Specifically, the file contains a letter from the 
veteran's treating physician, C.D., M.D., in which Dr. D. 
reported that he was involved in caring for the veteran from 
September 2000 until his death. See August 2004 letter from 
Dr. D.  Dr. D. stated that the veteran suffered from coronary 
artery disease, generalized vascular disease, hypertension 
and diabetes; and that coronary artery disease caused the 
veteran's demise. Id.  In terms of the veteran's coronary 
artery disease, Dr. D. indicated that the disease resulted 
from a multifactorial origin.  He opined that among the 
factors contributing to the veteran's coronary artery disease 
was chronic stress related to the pain and limitations 
brought about by the veteran's service injuries.  As such, it 
was his opinion that the veteran's war injuries contributed 
to the development of his coronary artery disease by the 
mechanism of chronic stress, thereby contributing to his 
death. Id.     

In contrast to Dr. D.'s opinion, the claims file contains a 
VA medical opinion dated in March 2005 in which the VA 
examiner specifically reviewed and commented on the opinion 
provided by Dr. D.  After reviewing the record on appeal in 
conjunction with Dr. D.'s letter, the examiner opined that 
the veteran's ultimate demise was the direct result of his 
cardiovascular disease that was contributed to by the 
veteran's known risk factors of diabetes, hypertension, age 
and sex. March 2005 VA examination report.  In doing so, the 
examiner stated that the veteran's coronary artery disease 
was not caused by, nor was it the result of, any sort of 
physical or mental stress associated with the veteran's 
service-connected disabilities.  He indicated that there was 
no scientific data that soundly supported Dr. D.'s theory in 
the medical literature; and as such, he opined that the 
veteran's service-connected injuries were not at all related 
to his ultimate demise. Id.  



Subsequent to the issuance of the March 2005 VA examination 
report, a letter dated in May 2005 from K.H., M.D. was 
associated with the claims file.  In this letter, 
Dr. H. stated that he knew the veteran and that he had in 
fact referred him to the VA in connection with his service-
connected disabilities in 1977.  While not providing a 
rationale for his opinion, Dr. H. opined that the veteran's 
service-connected disabilities to his lower extremities 
contributed to his cardiac problems.  

Lastly, a review of the claims file reveals a letter dated in 
August 2007 from M.A., M.D.  In that letter, Dr. A. reported 
that she had reviewed certain records from the VA (presumably 
provided to her by the appellant) and the veteran's post-
service medical records.  She indicated her knowledge 
regarding (1) the veteran's service-connected disabilities, 
(2) that the cause of the veteran's death was cardiogenic 
shock following an acute myocardial infarction and 
generalized peripheral vascular disease, (3) that the veteran 
had been treated for diabetes, coronary artery disease, 
chronic venous insufficiency of the lower extremities and 
chronic edema prior to his death and (4) that the veteran 
suffered from chronic lower extremity pain. August 2007 
letter from Dr. A.  In terms of the veteran's diagnosis of 
coronary artery disease, Dr. A. reported that it is well 
known that the causation of coronary artery disease has many 
factors including lipid abnormalities, male sex, family 
history, diabetes, hypertension, stress (either physical, 
emotional or from other causes) and tobacco use.  She 
indicated that while it was not possible to quantitate 
specifically the effects of stress in the development of 
coronary artery disease, it was well documented that stress 
is indeed a factor in the disorder's development.  As such, 
Dr. A. opined that while stress associated with the veteran's 
service-connected injuries and subsequent disabilities was 
obviously not the sole cause of the veteran's death, she 
believed that it did contribute to his death. Id.   



After analyzing the appellant's contentions in conjunction 
with the veteran's service medical records, post-service 
medical records and the medical opinions of record, the Board 
finds the August 2004 medical opinion provided by Dr. D and 
the August 2007 medical opinion provided by Dr. A. to be of 
equal probative value as the March 2005 VA examiner's 
opinion.  Although the private medical doctors agreed that 
stress is not the only potential risk and/or contributing 
factor that assists in the development of coronary artery 
disease, they concurred that it exists as a factor and that 
it in fact contributed to the development of the veteran's 
coronary artery disease in this case.  While it is clear that 
the March 2005 VA examiner disagrees with Dr. D. and Dr. A's 
opinions, neither he nor the other doctors actually reference 
medical literature in support of their conclusions.  As such, 
the Board appears to be faced with contradictory medical 
opinions in which the doctors report general disagreement in 
terms of an underlying medical premise (i.e., that stress is 
a factor in the development of coronary artery disease).  In 
such a situation, reasonable doubt must be resolved in the 
appellant's favor as the Board finds no evidence upon which 
to favor one medical opinion over the other.  As such, the 
medical finding that stress contributed to the disorder 
underlying the veteran's death entitles the appellant to DIC 
benefits, particularly since it would be speculative and 
essentially impossible to part-and-parcel the weight that 
should be assigned to the various contributing factors in the 
development of the veteran's coronary artery disease.  Thus, 
the fact that the private medical providers in this case have 
opined that stress associated with the veteran's service-
connected disabilities contributed in even a small way to the 
development of his underlying coronary artery disease is a 
sufficient basis upon which to grant the appeal. See Hayes v. 
Brown, 5 Vet. App. 60 (1993); Guerrieri v. Brown, 4 Vet. App. 
467 (1993).  




ORDER

Service connection for the cause of the veteran's death under 
38 U.S.C.A. § 1310 is granted.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


